Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148994                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  DAVID A. CHERRY,                                                                                   Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 148994
                                                                   COA: 319071
                                                                   Genesee CC: 13-100137-CZ
  RICHMOND M. RIGGS,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2015
           t0420
                                                                              Clerk